DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 20, 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2018/0283076 to Gorosin et al.
Regarding claim 1, the Gorosin publication teaches a spindle drive assembly for opening and/or closing a vehicle hatch (see paragraph 0002), with a spindle 81 extending along a spindle drive axis and a spindle drive motor 10 coupled to the spindle in terms of drive, the motor shaft which is arranged substantially coaxially with respect 
Regarding claim 6, the motor shaft is rotationally coupled to a sun gear 42 of a motor-side epicyclic gearing stage.  See Fig. 2 and paragraph 0040.
Regarding claim 7, a ring gear 41 of a motor-side epicyclic gearing stage is mounted in a spindle drive assembly housing and/or in an epicyclic gearing housing in a rotationally fixed and axially fixed manner.  See Fig. 2.
Regarding claim 11, a vehicle hatch, in particular vehicle tailgate or vehicle boot lid, with a spindle drive assembly according to claim 1.  See paragraph 0032.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0283076 to Gorosin et al. in view of U.S. Patent No. 9,657,516 to Graybar.
Regarding claim 5, the Gorosin publication teaches a two stage planetary reduction.
However, the Gorosin publication lacks a specific teaching that the epicyclic gearing is spiral-toothed, wherein both epicyclic gearing stages are spiral-toothed in the same direction.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Gorosin publication thave the spiral teeth in each gear stage be in the same direction as taught by the Graybar patent as it would be combining known prior art elements using known methods to provide the predictable result of having gears that can tolerate higher torque loads as spiral gears allow for this feature.
Allowable Subject Matter
Claims 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a method for installing an epicyclic gearing of a spindle drive assembly for opening and/or closing a vehicle hatch having two gear stages  with the steps of installing all planet gears of the two epicyclic gearing stages in a single planet carrier and then inserting the planet carrier into a ring gear of a drive-side epicyclic gearing stage or into a ring gear of an output-side epicyclic gearing stage and the remaining structure and steps as a whole together in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 10,738,526 to Ishikawa et al. and U.S. Patent No. 6,516,567 to Shone et al. both teach spindle type actuators for liftgates for vehicles.
European Patent No. EP1347212 to Berengo teaches a planetary gear reduction for a tube motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JUSTIN HOLMES/Primary Examiner, Art Unit 3655